DETAILED ACTION
This action is responsive to the Amendment filed on 04/28/2021. Claims 1-20 are pending in the case. Claims 1, 11, and 13 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 04/28/2021 (hereinafter Response), Applicant amended Claims 1-20; Amended the Disclosure; and responded to all objections and rejections previously set forth in the Office Action dated 09/08/2021.
It is acknowledged that Applicant filed multiple previous responses prior to the current Response.
A petition was filed on 09/16/2020 to accept color drawings along with color and line drawings. This petition was granted on 12/10/2020. 
Amendments to the specification and claims, as well as duplicate copies of the abstract and drawings, as well as arguments and signed declarations for joint inventors Xiang Wu and Zejia Zheng were filed on 02/02/2021.  A notice of non-compliant amendment was mailed on 02/16/2021 indicating a number of deficiencies with this response. 
Amendments to the specification and claims were filed on 04/16/2021, as well as arguments. A notice of non-compliant amendment was mailed on 04/20/2021.
An updated amendment was filed on 04/26/2021. A notice of non-compliant amendment was mailed on 04/30/2021 after Applicant filed the updated response on 04/28/2021.
Examiner requests a clean copy of the disclosure be provided with the next response.
Applicant’s amendment to claims 1-20 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to the disclosure, the objection to the disclosure is respectfully withdrawn, however a clean copy of the disclosure incorporating all changes is respectfully requested.
In response to Applicant's amendment to claim(s) 16, the previous objection(s) to the claim(s) are respectfully withdrawn. However, Applicant’s amendment raises several new grounds of objection as indicated below.
In response to Applicant's amendment to cure the previous 35 U.S.C. § 101 rejection(s) of claim(s) 1-20, the previous grounds of rejection are respectfully withdrawn.
In response to Applicant's amendment to cure the 35 U.S.C. § 112 rejection(s) of claim(s) 2-20, while the previous grounds of rejection are respectfully withdrawn, new grounds of rejection are appropriate in response to Applicant’s amendment.
In response to Applicant’s statement (#14 page 21 of Response), Examiner notes there is currently no assignment of the application. The process for assigning an application (changing ownership) may be found at 
https://www.uspto.gov/patents/maintain/patents-assignments-change-search-ownership 
In response to Applicant’s statements (#15 and #19 page 21 of Response), Examiner notes there are only three applicants (not four as indicated).
In response to Applicant’s statement (#21 pages 21-22 of Response), this conflicts with Applicant’s statement on page 19 (There is not change of drawings). As noted above, drawings were filed on 09/16/2020 (with multiple copies of the same drawing). A new set The drawings filed on 02/02/2021 have been entered and reflect Applicant’s statement #21 in the Response.
In response to Applicant's statements (#24 and #25 page 22; #57-89 pages 25-27 of Response), while Examiner agrees that during the interview Applicant made clear that the claims are to be directed to an improvement over DN-1, Examiner did not agree that the language as presented in claim 1 overcomes any ambiguity with interpreting the claim language with respect to DN-1 in any of Applicant’s prior art patent publications or non-patent literature. 
In the event that Applicant would like to use a “Jepson” format of claiming (see e.g. MPEP 2129), Examiner would be happy to assist Applicant in appropriately formatting the claims (for example, see Examiner’s proposed claims later in this action). Alternatively, Applicant may wish to use the services of a qualified patent attorney or agent.
As presently recited, the limitation wherein the regulation results in an improvement from a prior art Developmental Network 1 (DN-1) is not considered limiting on the subject matter of the claims, as it merely states the intended result of the limitation (see, e.g. MPEP 2111.04 Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure).
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Claim Objections
Claim 1 (and thus dependent claims 2-10, 12, 14-20) is objected to for reciting “A method for constructing a computer system…” where the method fails to positively recite steps for constructing the computer system, and instead appears to be directed to the organization and characteristics of a neural network implemented on the computer system. Perhaps what Applicant intended to recite is below (noting that this is not a 
A neural network machine comprising: an electronic controller; at least one sensor coupled to the controller and responding to a physical property within a sensed environment; at least one effector coupled to the controller and configured to perform physical manipulation within the sensed environment; the controller having a processor and a non-transitory computer-readable memory coupled thereto, the processor configured to:
implement a neural network comprising a plurality of inter-connected neurons organized in said memory to define plural areas, including an X area coupled to communicate data with said at least one sensor, a Z area coupled to communicate data with the said at least one effector, and a Y area to communicate data with said X area, the said Z area and the Y area itself; and
implement a developmental program that regulates the neural network machine, wherein the regulation results in an improvement from a prior art Developmental Network 1 (DN-1), wherein the improvement includes that a neuron has its own inhibition zone that is the scope for neuronal competition that determines whether the neuron fires.
Regarding dependent claim 10, the claim recites “A process for visualization of neurons in claim 8 comprising a computer screen that shows one or more neuronal parameters for each neuron according to its location” where “The neural network machine of claim 8 further comprising a computer screen, where the computer screen shows one or more neuronal parameters for each neuron according to its location” was perhaps intended.
Regarding dependent claim 12, the claim recites “The process of claim 1…” where “the neural network machine of claim 1…” was perhaps intended.
Regarding dependent claim 14, the claim recites “A process of claim 1 where the neural network machine learns …” where “The neural network machine of claim 1, wherein the neural network machine learns…” was perhaps intended.
Regarding dependent claim 16, the claim recites “A process of claim 1 where the neural network machine selectively…” where “The neural network machine of claim 1, wherein the neural network machine selectively…” was perhaps intended.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-10, 12, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 1, the claim recites “an electronic controller; at least one sensor coupled to the controller and responding to a physical property within a sensed environment; at least one effector coupled to the controller and configured to perform physical manipulation within the sensed environment; the controller having a processor and a non-transitory computer-readable memory coupled thereto”. The disclosure as originally filed is silent with respect to “an electronic controller”, “a processor”, and “a non-transitory computer-readable memory”. While the processor and memory elements may be considered inherent in a generic computer-implemented invention, a separate electronic controller, coupled to a computer processor and computer memory, as well as coupled to sensor(s) and effector(s) is not assumed to be inherent in a generic computer.
Further regarding independent claim 1, the claim recites “…the processor being further programmed to implement a developmental program that regulates the neural network machine
The term “developmental program” does not appear in the disclosure, nor does the immediate structural equivalent “software”, although “software” may be assumed to be inherent in any computer-implemented invention. 
The disclosure does use the term “agent” which is performing the learning (e.g. An agent with DN-2 is thus a task-nonspecific, general-purpose agent that learns incrementally using natural sensory data while behaving and tuning its internal parameters in under Maximum Likelihood under a unified learning rule) however the agent isn’t explicitly described as regulating the neural network machine.
The term “regulates” is found only once in the disclosure as originally filed in Section II.A (…regulates the speed of neuronal growth…). 
The term “inhibition zone” finds support in at least the disclosure as originally filed in Section I.D (…Such a fluid hierarchy is realized by a new mechanism each internal neuron has its own dynamic inhibition zone. Not only excitatory connections are fully plastic, so are inhibitory connections…) and originally-filed claim 1.
The term “neuronal competition” finds support in at least Section II.F (…To simulate inhibitions within Y, we define dynamic competition set for each neuron...) and originally-filed claim 1.
Regarding dependent claims 2-10, 12, and 14-20, dependent claims necessarily inherit the deficiencies of the parent claim.
If Applicant is of the position that the disclosure clearly and unambiguously teaches the claim limitations as recited, Applicant should respond on the record with specific citations for support.
Claims 11, 13, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 11, the claim recites 
A process for constructing a neural network machine that is updated in discrete life times from an inception time 0, as an example, wherein the said process recursively decomposes the computation of an unbounded number of consecutive life times optimality in maximum-likelihood from time 0 to time t + 1 into: using the previous neural network machine that has already optimally computed recursively from time 0 to time t; a computation of the optimal neural network machine for time t+1, wherein the recursive decomposition is conditioned on an incremental learning restriction, a training or exploration experience, and a limited computational resource.
It is not clear as claimed whether everything recited after “as an example” is intended to limit the scope of the process for constructing the neural network. Further, it is not clear as claimed what the initial construction of the neural network (at inception) is prior to any updating.
Regarding independent claim 13, the claim recites
A process of constructing a neural network machine wherein each post- synaptic neuron has a binary xyz-type and input connections are initialized using the binary xyz-type of the post-synaptic neuron and after the initialization a synaptic maintenance of each post-synaptic neuron may cut an input connection if the deviation of weights is high and re-connects an input connection if the deviation of weights is low, such that the xyz-type may change at later times.
The neural network as recited does not necessarily have any post-synaptic neurons. 
Under an assumption that the neural network has at least one post-synaptic neuron, “binary xyz-type” is not a term in the instant application and lacks clear antecedent basis in the disclosure as originally filed. 
Under the assumption that the term refers to the patterning X and Z for a Y neuron (section II. K. Patterning and Table 1), “synaptic maintenance” is discussed with respect to FIG 1 (Demonstration of how low-level where-what representation facilitates learning complex navigation rules. Low-level 100 Y neurons look at local input patterns. Some neurons learn to recognize road edges (red square) at specific locations, and others learn to recognize shadow edges (blue square). Before synaptic maintenance, the high-level Y neuron of type 011 learns different firing patterns from low-level 100 Y neurons. After synapse maintenance, the stable connections (on constant road edges) are kept while the unstable connections (on varying shadow edges) are cut from the high-level Y neuron…). 
Clearly input 
Further, it is not clear from the disclosure as originally filed what it means for “the {binary} xyz-type {to} change at later times”, as the process for synaptic maintenance does not appear to describe changing the binary representation of any neuron, let alone post synaptic neurons, nor does the process for post synaptic maintenance (Section II.C).
Regarding dependent claim 15, the claim recites “A process of claim 1 where the neural network machine inside-skull-fully-automatically builds an internal hierarchy spanning a lifetime” which is not clear, even after a careful reading of the disclosure as originally filed (the disclosure uses the term “skull-closed”; the brief summary states With many new novelties beyond DN-1, the most important novelty of DN-2 is that the inhibition area of each internal neuron is neuron-sepcific [sic] and dynamic. This enables DN-2 to automatically construct an internal hierarchy that is fluid, whose number of areas are not static as in DN-1.; in section D. New Mechanisms of DN-2, the disclosure states In DN-1, each neuron does not have any location. This situation prevented the hierarchy of internal representation to perform a course-to-fine approximation through lifetime. Because neurons were not locationally assigned, there was no smoothness to define).
Regarding dependent claim 16, the claim recites “selectively uses or selectively disregards combinations of features at different levels of representations” however, as parent claim 1 fails to recite either “levels” or “representations”, it is not clear how this limitation should be interpreted, even after a careful reading of the disclosure (there are levels in the fluid hierarchy, however this is not an element in claim 1; DN-2 learns multiple Z concepts using different levels of reasoning: "what" action to take at a specific location ("where") and "which" recognized object is most relevant to the current situation which is a different kind of level; In DN-2, an agent can have multiple levels of Z motors, represented as different Z concept zones. For example, an agent can have low-level concepts as ZL, mid-level concepts as ZM, and high-level concept as ZH which is yet another different kind of level; each kind of level identified above would lead to a different possible interpretation for “feature” and “representation”).
Regarding dependent claim 17, the claim recites “…the motor area of the neural network machine…” however parent claim 1 fails to provide proper antecedent basis for this term (acknowledging that the drawings appear to identify ‘motor area’ as ‘Z area’; see Figure 2).
Regarding dependent claim 18, the claim recites “…chooses one plan from a multiplicity of plans” however it is not clear as claimed what relationship the chosen plan has to the other elements of parent claim 1.
Appropriate clarification and/or amendment is required.
Claims 19 and 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Dependent claims 19 and 20 are each directed to a different use of the neural network machine of parent claim 1. A use of an apparatus (e.g. the neural network machine) is not limiting on the structure of the apparatus itself.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner Proposal
After careful reading of the disclosure and a further search of relevant art, Examiner proposes the following newly-numbered independent claim which is reflective of the subject matter of the instant application (an improved developmental network) as one possible manner for moving forward:
Claim 21 (new) An improvement to a developmental network implemented in computer hardware, the developmental network comprising at least a neural network having a plurality of neurons organized into a hierarchy of levels comprising an X area associated 
each neuron in the Y area is associated with one of a plurality of binary-represented types; 
each neuron has an associated location in a computer-simulated physical space; and
the internal representation of the hierarchy of the X area, Y area, and Z area is a fluid hierarchy.
Using this independent claim as a framework, dependent claims could then be directed to specific details of the improvement. For example, if all presently-filed claims are canceled, the following new claims could be added with limitations that are drawn from the canceled claims, where dependency is used to insure appropriate antecedent basis of claim terms:

Claim 22 (new) The improvement of claim 21, wherein each neuron has an inhibition zone that is the scope for neuronal competition that determines whether the neuron fires.
Claim 23 (new) The improvement of claim 22, wherein each neuron is either a positive neuron or a negative neuron and each positive neuron is associated with at least one negative neuron. 
Claim 24 (new) The improvement of claim 23, wherein each neuron includes one or more of excitatory and inhibitory connections, the excitatory connections correspond to a receptive field of a positive neuron and the inhibitory connections correspond to a receptive field of one or more negative neurons, such that the inhibition zone for any particular positive neuron changes according to a training or exploration experience of the particular neuron.

Claim 26 (new) The improvement of claim 25, wherein each neuron has a respective pre-action potential and each post-synaptic neuron determines whether to fire by comparing its pre-action potential with all the pre-action potentials of all neurons in its competition zone.
Claim 27 (new) The improvement of claim 25, wherein each post-synaptic neuron makes the determination of whether to fire by determining the goodness of the match between its weights and its input pattern is valued among the top-k values in the inhibition zone, where k is a number that is either static or determined dynamically.
Claim 28 (new) The improvement of claim 22, wherein each neuron in the Y area has a neuronal weight associated with a pre-synaptic neuron and a post-synaptic neuron and wherein the post-synaptic neuron is updated by the co-firing of the two said neurons.
Claim 29 (new) The improvement of claim 21, where in each associated location is a 3D location and the computer-simulated physical space is a 3D space.
Claim 30 (new) The improvement of claim 29, further comprising a process for computer visualization of the neurons on a computer screen that shows one or more neuronal parameters for each neuron according to its associated location.
Claim 31 (new) The improvement of claim 21, further comprising a process for updating the neural network in discrete life times from an inception time 0; 
wherein the said process recursively decomposes the computation of an unbounded number of consecutive life times optimality in maximum-likelihood from time 0 to time t + 1 into: using the previous neural network that has already optimally computed recursively from time 0 to time t, and determining a computation of the optimal neural network for time t+1; and

Claim 32 (new) The improvement of claim 21, further comprising a process for incrementally generating neurons through an experience of training or exploration.
Claim 33 (new) The improvement of claim 21, further comprising: 
an initialization process for constructing the neural network to have the binary-represented types and for assigning weights based on the binary-represented types; and
a synaptic maintenance process for changing the fluid hierarchy; 
wherein each neuron is classified as pre-synaptic, post-synaptic, or both and during the synaptic maintenance, each post-synaptic neuron may cut an input connection when a deviation of weights is high and re-connect an input connection when the deviation of weights is low.
Claim 34 (new) The improvement of claim 21, further comprising a learning process, wherein the neural network learns an emergent Turing machine or an emergent universal Turing machine as representations of experience of teaching or exploration.
Claim 35 (new) The improvement of claim 21, wherein the fluid hierarchy internally spans a lifetime.
Claim 36 (new) The improvement of claim 21, wherein the neural network selectively uses or selectively disregards combinations of features at different levels of representations within the fluid hierarchy.
Claim 37 (new) The improvement of claim 21, 
wherein the Z area of the neural network associated with motor information has at least one overt and at least one covert neuron for each of a plurality of effectors; 

wherein a recalled plan that is not exactly the same as taught or explored is called an emergent plan.
Claim 38 (new) The improvement of claim 37, where the neural network chooses to use one plan from the one or more plans.
Claim 39 (new) The improvement of claim 21, further comprising a use of the neural network for at least two modalities of vision, audition, natural language, in a real or a simulated environment.
Claim 40 (new) The improvement of claim 21, further comprising a use of the neural network for strong Artificial Intelligence (AI) wherein the strong Al is not task-specific but is conditioned on incremental learning framework restrictions, a learning or exploration experience, and a limited amount of computational resources.
Should Applicant timely present the above proposed claims, these claims would be allowable over the cited and/or relevant art of record, including the following additional references provided on the attached PTO-892.
7882052 (SZATHMARY) evolutionary neural network
9753959 (BIRDWELL) constructs a neural network and provides display of neural pathways over time
10846592 (GOLD) organic learning in neural network
20100235310 (GAGE) neural network grows by adding new neurons and connections
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Amy M Levy/Primary Examiner, Art Unit 2179